EXHIBIT 10.1

 
October 3, 2014
Commonwealth Bank of Australia,
599 Lexington Avenue, 17th Floor
New York, NY 10022
Attn: Director, Project Finance
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of July 18, 2014
(as amended, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”), among MDW Pan LLP, as Borrower,
Commonwealth Bank of Australia, as Administrative Agent, Collateral Agent,
Technical Agent and Initial Lender, and the other Lenders named therein from
time to time. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.
 
1.  
Amendments

 
In accordance with Section 15.01 of the Credit Agreement, the Borrower hereby
requests that the Majority Lenders and the Administrative Agent evidence their
approval and consent to the following by signing the signature pages for such
parties attached hereto:
 
(a)  
The definition of “Availability Period” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the words “the Economic Completion Longstop Date”
in clauses (a)(ii) and (b)(ii) thereof with the words “the initial Principal
Repayment Date”.

 
(b)  
The definition of “Calculation Date” in Section 1.01 of the Credit Agreement is
hereby amended by replacing the words “the Anticipated Economic Completion Date”
in clause (b) thereof with the words “the initial Principal Repayment Date”.

 
(c)  
The definition of “Indebtedness” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following words after the last sentence thereto:

 
“For the avoidance of doubt, lease obligations arising under lease agreements
for office space entered into in the ordinary course of business and on
customary terms shall not constitute Indebtedness.”
 
(d)  
The definition of “Principal Repayment Date” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the words “September 30, 2015” therein
with the words “June 30, 2015”.

 
 
1

--------------------------------------------------------------------------------

 
 
(e)  
Section 2.05(a) of the Credit Agreement is hereby amended by replacing the table
set forth therein with the following table:

 
Principal Repayment Date
Repayment Amount (in U.S.$ millions)
June 30, 2015
7.75
September 30, 2015
14.90
December 31, 2015
4.00
March 31, 2016
1.90
June 30, 2016
0.25
September 30, 2016
1.45
December 31, 2016
4.00
March 31, 2017
10.75

 
(f)  
Section 7.01(b)(iii) of the Credit Agreement is hereby amended by adding the
words “and (C) the U.S.$300,000 bond provided by or on behalf of the Borrower
pursuant to the Fuel Supply Agreement, dated as of September 5, 2014, between
the Borrower and Thomas Petroleum, LLC” immediately prior to the “;” in the last
line thereof.

 
(g)  
Section 12.01(t) of the Credit Agreement is hereby amended by adding the words
“from and after the Economic Completion Date” immediately prior to the “;” in
the last line thereof.

 
(h)  
Section 14.04(b)(v) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 
“Secured Obligations due and payable to any Secured Party by the Borrower under
or in connection with the Loan Documents;”
 
(i)  
Schedule III (Risk Management Program) of the Credit Agreement is hereby
replaced in its entirety with Schedule III attached hereto.

 
 
2

--------------------------------------------------------------------------------

 
 
2.  
Consents and Approvals

 
In accordance with Section 15.01 of the Credit Agreement, the Borrower hereby
requests that the Lenders and the Administrative Agent evidence their approval
and consent to the following by signing the signature pages for such parties
attached hereto:
 
(a)  
Following delivery of (i) the Construction Progress Report for the month of
September 2014, including evidence in detail of the Cost to Complete Test
identifying the amount of Base Equity and Additional Equity required to satisfy
the Cost to Complete Test (the “Required Equity Amount”) and (ii) evidence of
the amount of funds deposited in or credited to the Proceeds Account as of the
date of such Construction Progress Report (the “Proceeds Account Balance”), in
each case satisfactory to the Administrative Agent, the Borrower shall be
permitted to make a one-time Restricted Payment from the Proceeds Account in an
amount not to exceed the lesser of (x) the Proceeds Account Balance less the
Required Equity Amount and (y) U.S.$2,500,000.

 
(b)  
The Borrower delivered to the Administrative Agent and the Technical Agent on
October 2, 2014 an updated Financial Model under the file name “Pan Gold Base
Case Financial Model v5.xlsm” (the “Updated Financial Model”). The parties agree
that the existing Development Plan shall be deemed to be updated to reflect the
Updated Financial Model (the Development Plan as so updated, the “Updated
Development Plan”). The Borrower hereby certifies that the Updated Development
Plan and the Financial Model (i) were prepared in good faith by the Borrower,
(ii) are based on assumptions that are consistent with the requirements of the
Transaction Documents, the Agreement Approvals, the Project Approvals and
Applicable Law and that the Borrower considers to be reasonable in light of the
conditions existing as of the delivery of the Update Development Plan and the
Updated Financial Model and (iii) represent the Borrower’s best estimate of the
information set forth therein as of the date of such delivery. Solely with
respect to the Updated Development Plan and the Updated Financial Model
referenced herein, the Majority Lenders hereby consent to the foregoing
certification being provided in lieu of the Officer’s Certificates contemplated
by Sections 9.01(d)(i) and 9.01(e)(i) of the Credit Agreement and approve such
Updated Development Plan and Updated Financial Model.

 
3.  
Additional Covenants

 
The Borrower covenants and agrees that, without limitation to the terms and
conditions set forth in the Credit Agreement, the Borrower will deliver to the
Administrative Agent on or before November 30, 2014:
 
(a)  
an updated Development Plan, which shall (i) require the certifications and
approvals contemplated under Section 9.01(d), (ii) be prepared by the Borrower
using reasonable efforts to maximize consistency of the mine production schedule
and tighten tolerance with respect to daily mined tonnages and (iii) include a
detailed leach pad stacking and leaching plan (the “Stacking and Leaching Plan”)
reasonably acceptable to the Administrative Agent that (A) determines the
optimum operating parameters based on anticipated equipment deliveries and
construction schedules and (B) includes (1) the tonnage of ore that will be
placed on the Project’s leach pad, (2) the general layout of the stacking
sequence, including ramps, piping and headers, and a description of how the drip
tube will be laid out, (3) a detailed schedule showing when ore will be stacked,
when piping will be completed and when cells will go under leach and (4) other
details reasonably requested by the Administrative Agent (including, without
limitation, the amount of ore that can be under leach at any given time given
pumping capacities and the amount of time each cell will be under leach); and

 
 
3

--------------------------------------------------------------------------------

 
 
(b)  
an updated Environmental Management Plan reflecting requests made by the
Independent Engineer.

 
4.  
Miscellaneous

 
This letter shall become effective as of the date first written above only upon
receipt by the Borrower and the Administrative Agent of counterparts of (a) this
letter executed by the Borrower, the Majority Lenders and the Administrative
Agent and (b) the Consent and Reaffirmation attached hereto executed by each of
the Guarantors, Guarantor Equity Pledgors and Equity Pledgors.
 
Upon the effectiveness of this letter, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as in
effect after giving effect to this letter.
 
The Credit Agreement and each of the other Loan Documents are and shall continue
to be in full force and effect and, except as otherwise waived in accordance
with the terms hereof, are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this letter shall not, except as
expressly provided herein, constitute a waiver of any provision of any of the
Loan Documents.
 
In case any provision herein or obligation hereunder shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.
 
This letter may be executed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this letter by electronic means shall be effective as delivery of a manually
executed counterpart of this letter.
 
This letter shall be governed by, and construed in accordance with, the law of
the State of New York.
 
 
4

--------------------------------------------------------------------------------

 
 
[Signature pages follow]
 

  MDW PAN LLP, as Borrower          
 
By:
MDW Pan Holding Corp.,     its: Managing Partner  



 
By:
/s/ Bradley J. Blacketor     Name: Bradley J. Blacketor     Title:  Treasurer  

 
 
5

--------------------------------------------------------------------------------

 
 

 
COMMONWEALTH BANK OF AUSTRALIA,
as Administrative Agent and Lender
         
 
By:
/s/ Nicholas Rees     Name: Nicholas Rees     Title:  Director          

 
 
 
6

--------------------------------------------------------------------------------